           Case 1:19-cv-00029-DLC Document 6 Filed 01/09/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


                                   Case No. 19-00029-CIV-COTE

9197-5904 QUEBEC, INC.

        Plaintiff
v.

NLG, LLC,

        Defendant.
                                               /

                                      MOTION TO REMAND

        Defendant, NLG, LLC (“NLG”), through undersigned counsel, third party creditor of

NLG, Juan Ramirez, Jr., pro se and third party creditor of NLG, Chris Kosachuk, pro se, file

this Motion to Remand (the “Motion”) and respectfully state:

         1.         This action involves a void judgment by confession (the “Void Judgment”)

 which is attached hereto as Exhibit 1, dating back to February 22, 2012.

         2.         The plaintiff, 9197-5904 Quebec, Inc., (“Quebec”), pursuant to CPLR §3218,

 through its President, Raymond Houle, executed two Affidavits of Confession, on behalf of

 Defendant NLG. As such, Mr. Houle was acting as both the Plaintiff Quebec and Defendant

 NLG.

         3.         The affidavits confessed to a $5,000,000 judgment for the tort claim of fraud

 and abuse of process. CPLR §3218 only allows such affidavits to be based on a “debt”. This

 renders the judgment void ab initio as a matter of law.

         4.         The Void Judgment was assigned to Selective Advisors Group, LLC

 (“Selective”) for no consideration.
          Case 1:19-cv-00029-DLC Document 6 Filed 01/09/19 Page 2 of 5
Motion to Remand
Case No. 19-00029-CIV-COTE
Page 2 of 5
	
         5.     NLG has had pending since 2014 its motion to vacate this Void Judgment and

 has been met by every conceivable delay.

        6.      This untimely Notice of Removal is the latest ploy.

        7.      The Notice of Removal claims to be related to a bankruptcy case pending in

 the Southern District of Florida, captioned as In Re Liza Hazan Case No. 16-10389-AJC. The

 Notice of Removal also claims to have been filed within the 90 days required under Rule

 9027(a)(2) of the Federal Rules of Bankruptcy Procedure, which provides that the notice of

 removal may be filed within 90 days after the order for relief in the bankruptcy case, the

 longest of the three options.

        8.      The Debtor Liza Hazan filed her voluntary petition for Chapter 11 bankruptcy

 under Case No. 16-10389-AJC on January 11, 2016. A copy of the petition is of record at

 ECF No. 1-2 p. 2.

        9.      Selective’s owner and manager, Sean Meehan, is Hazan’s husband but

 Selective and Mr. Meehan are not in bankruptcy.

        10.     In the case sought to be removed, Justice Hagler, of the New York County

 Supreme Court, conducted a final hearing on the pending motions to vacate on November 8,

 2018. He announced that the case has “been on a lot of times, and I want to get this case off

 my calendar. It’s a 2012 case, one of my oldest cases, and I want to render a decision as soon

 as possible.” Transcript, p. 19, lines 8-11, attached as Exhibit 2. The Court directed the parties

 to submit final memoranda to address whether a judgment by confession can be validly

 entered on a tort claim because he had never seen that done. The final memoranda were due

 today, on January 7, 2019.

        11.     To avoid having to concede that a judgment by confession cannot be entered
          Case 1:19-cv-00029-DLC Document 6 Filed 01/09/19 Page 3 of 5
Motion to Remand
Case No. 19-00029-CIV-COTE
Page 3 of 5
	
 on a tort claim, Selective waited almost the entire two months and instead of filing its final

 memorandum, it filed this untimely Notice of Removal. Counsel Nierman was present and

 argued before Justice Hagler on November 8, 2018, before filing this untimely Notice of

 Removal.

         12.    The filing of the Notice of Removal is manifestly frivolous and should be

 sanctioned.

                                      MEMORANDUM OF LAW

                                        The Removal is Untimely

       Rule 9027(a)(2) of the Federal Rules of Bankruptcy Procedure has three time limits for

filing a Notice of Removal. The longest is within 90 days after the “order for relief” in the

bankruptcy case. Title 11 U.S.C. § 301(b) clearly and succinctly defines “order for relief”

stating that “[t]he commencement of a voluntary case under a chapter of this title constitutes an

order for relief under such chapter.” See also Monsour v. Monsour (In re Monsour), 372 B.R.

272, 279 (Bankr. W.D. Va. 2007) (“The filing of a voluntary petition constitutes an order for

relief. 11 U.S.C. § 301.”). Here, the Debtor filed her voluntary Chapter 11 bankruptcy petition

on January 11, 2016. Thus, the order for relief dates back to January 11, 2016. The Notice of

Removal was untimely filed on January 2, 2019, almost three years after the related petition

was filed and thus, almost three years too late.

       Selective incorrectly claims that the order for relief was entered on December 7, 2018.

That was the date the bankruptcy court granted Hazan a discharge. In fact, bankruptcy law

provides that only debts that arose prior to the date of a bankruptcy court’s “order for relief”

are discharged in a bankruptcy action. (See 11 U.S.C. § 727 [b].)

       WHEREFORE, for the reasons set forth above, NLG, Mr. Ramirez and Mr. Kosachuk
           Case 1:19-cv-00029-DLC Document 6 Filed 01/09/19 Page 4 of 5
Motion to Remand
Case No. 19-00029-CIV-COTE
Page 4 of 5
	
 respectfully request that the Court grant their Motion to Remand, issue an order to show cause

 why Selective’s attorney should not be sanctioned, and grant such other and further relief as

 the Court deems appropriate.

 January 7, 2019

                                                      Respectfully submitted,

     Pro Se Third Party Creditor of NLG                   Attorneys for NLG, LLC
     /S/ JUAN RAMIREZ, JR.                                /S/ JAMES COSTO
     Juan Ramirez, Jr.                                    JAMES COSTO, ESQUIRE
     ADR Miami LLC                                        ATTORNEY FOR DEFENDANT NLG, LLC
     Florida Bar No. 201952                               11 Park Place, Suite 1100
     ADR Miami LLC                                        New York, NY 10007
     1172 S. Dixie Hwy. #341                              Tel: +1.646.543.0406
     Coral Gables, FL 33146                               Email: costolaw@gmail.com
     (305) 667-6609
     jr@adrmiami.com

     	
     Pro Se Third Party Creditor of NLG
     /S/ CHRIS KOSACHUK
     Chris Kosachuk
     854 Pheasant Run Rd
     West Chester, PA 19382-8144
     (305) 490-5700
     chriskosachuk@gmail.com

                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of foregoing was served via CM/ECF
to the parties on the attached service list as indicated on this 7th day of January, 2019.
                                                              /S/ JAMES COSTO
                                                              JAMES COSTO, ESQUIRE
                                                              ATTORNEY FOR DEFENDANT
                                                              NLG, LLC
                                                              11 Park Place, Suite 1100
                                                              New York, NY 10007
                                                              Tel: +1.646.543.0406
                                                              Email: costolaw@gmail.com
         Case 1:19-cv-00029-DLC Document 6 Filed 01/09/19 Page 5 of 5
Motion to Remand
Case No. 19-00029-CIV-COTE
Page 5 of 5
	
                                     SERVICE LIST

Via Email
Joseph H. Nierman, Esq. on behalf of Selective Advisors Group, LLC
j_nierman@yahoo.com
